Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as discussed below. 

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception
The claims recite, the steps performed by a processor to: receive an indication from a remote device via a network, the indication comprising data indicative of a wager on an event, an amount of points wagered, and a plurality of participants in the wager; in response to receiving the indication, generate in the memory a table with a points 
According to the Appellant’s specification (paragraphs 81-82), the point adjustment may include for example, an indication that an external event, such as an exchange of goods, service, money, etc., has occurred. The allocation of points or credits based on an exchange of goods, service and money is an organization of human activity. According to the Appellant's specification (paragraph 83), wager points are adjusted when a wager is conceded or when an error is corrected. This is the same as adjusting a price, correcting a payment for an incorrect payment, or providing a refund.  The steps of adjusting a price, correcting a payment for an incorrect payment, or providing a refund are method of performing commercial or legal interactions. Commercial or legal interactions include agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Therefore the claims recite an abstract idea of organizing human activity or commercial or legal interactions.

Furthermore, the claim limitations also recite an abstract idea of organizing interactions between people, which is a method of organizing human activity. The 

In addition, the claim limitations of managing a table including rows and columns users and points, in which the points are adjusted based on messages to alter the points is an abstract idea of performing a mental process. A person can mentally adjust the points in the table. For example, Applicant’s provides an example of the table in Fig. 2. A person can manage the table by adjusting the point mentally.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo

-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 2-21 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 2-21 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. As indicated in the specification (paragraph 34), the computer is a general purpose computer. The computer, remote device and processor are not used in a meaningful way. The computer, remote device and processor are generic computers or computer components used to perform the abstract 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Next, the claims as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a computer system is directed to a generic computer. "To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not." Bancorp Services, L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Examples of "meaningful limitations" include "the computer being part of the solution, being integral to the performance of the method, or containing an improvement in computer technology." A person or persons can perform the steps of determining a first allocation of points; generating a table with a points column, associating a first row and second row with plurality of devices, 
These steps can be performed mentally. In addition, Appellant’s specification discloses that the steps of “determining does not imply that a particular device must be used and computer need not necessarily performed the determining (paragraph 14 of Applicant’s specification). 
The claim recites, the elements of a computer processor in communication with one memory (or a computer), remote device and a network.
Applicant’s specification discloses that the processor may include various type of generic processors and circuits (paragraph 35) and the computer may be a “general purpose computing device such as a cellular phone, a personal digital assistant” (paragraph 34). Therefore Applicant’s specification indicates that the additional elements of the computer are conventional.
In addition the steps of communication a message via a network and adjusting points are well known conventional activities as indicated by the courts. The courts have recognized that such activities are well-understood, routine, and conventional as indicated below.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent limitations for claims 3-10, 12-21 are directed to the type of event for the outcome, the type of outcome and how the outcome is determined, providing an indication of points and wagers, and adjusting the points. These limitations also describe the abstract idea as indicated above. Furtherer, the use of a computer is not integral to the claimed invention as indicated above. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art, is Walker (US 2003/0064807).

Walker discloses a method comprising: 
receiving, by at least one computer processor (102 in Fig. 1a, 200 in Fig. 2) in electronic communication with at least one memory (204 in Fig. 1), an indication from a 
in response to receiving the indication, generating in the memory, by the at least one computer processor, a table (210 in Fig. 9);
receiving, by the at least one computer processor, a second message that indicates a second point adjustment among the plurality of participants, the second message originating from a single participant (winning or losing from a single participant produces a net winning 1118 or 1120 in Fig. 11 which is a second point adjustment amount plurality of participants; paragraphs 56-57, 87, 89, 113-114); and 
updating, by the at least one computer processor, the points column of the table in the memory based on the second point adjustment in the second message.
Walker discloses the claimed invention but fails to teach:
A) a table with a points column; associating, by the at least one computer processor, each row of the table with at least one of the plurality of participants; receiving, by the at least one computer processor
B) a first message that indicates a first point adjustment among the plurality of participants, the first message originating from a group of participants; updating, by the at least one computer processor, the points column of the table in the memory based on the first point adjustment in the first message.

Any number of other arrangements may be employed besides those suggested by the tables shown. For example, even though four separate databases are illustrated, the invention could be practiced effectively using one, two, three, five, or more functionally equivalent databases. Similarly, the illustrated entries of the databases represent exemplary information only; those skilled in the art will understand that the number and content of the entries can be different from those illustrated herein.” Therefore it would have been obvious to one of ordinary skilled art at the time the invention was made to modify Walker's invention and incorporate the table arrangement as claimed since Walker discloses any number of tables and functionally equivalent databases can be used with different number and content. It would have been obvious to one of ordinary skilled in the art to change the number and contents of the database/table as claimed according to a user’s preference.  

However, Walker fails to teach B) a first message that indicates a first point adjustment among the plurality of participants, the first message originating from a group of participants; updating, by the at least one computer processor, the points 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASSON H YOO/           Primary Examiner, Art Unit 3715